Citation Nr: 0805726	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-02 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative disc disease of 
the lumbar spine with facet arthropathy.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right trochanteric bursitis 
and osteoarthritis of the right hip.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that granted the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement submitted in September 2007, the veteran's 
representative stated that the veteran had undergone an 
examination at the VA facility in Corpus Christi on August 
20, 2007 and was going to be scheduled for knee replacement 
surgery.  The representative requested that these records be 
obtained.  Records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Hence, VA has a duty to seek these records.  38 C.F.R. § 
3.159(c) (2007). 

On remand, the veteran should also be provided notice 
consistent with the holding in Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice that is 
consistent with the holding in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), on the issues of 
entitlement to a higher rating for 
service-connected degenerative disc 
disease of the lumbar spine and right 
trochanteric bursitis and osteoarthritis 
of the right hip.

2.  Make arrangements to obtain and 
associate with the claims file the 
veteran's complete VA medical treatment 
records concerning the veteran's lumbar 
spine and right hip disabilities, 
including records dated after December 
2005.  If these records are not 
available, a negative reply is required.

3.  After completion of the foregoing 
and any other development deemed 
appropriate, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



